Citation Nr: 1411374	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for a low back disability prior to December 7, 2010, and to an initial rating in excess of 10 percent for the disability from December 7, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2010, the Veteran was afforded a hearing before a Decision Review Officer of the RO.  In December 2011, he was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

When this case was before the Board in February 2012, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDING OF FACT

Throughout the period of the claim, the Veteran's low back disability has been manifested by pain and limitation of motion; forward flexion has not been limited to 60 degrees or less; the combined range of motion has not been limited to 235 degrees or less; and neither spasm, guarding, nor neurological deficit has been present.  



CONCLUSION OF LAW

The criteria for a rating of 10 percent rating, but no higher, have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5239 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a June 2009 letter, prior to the initial adjudication of the claim.  

The record also reflects that all service treatment records and available post-service medical evidence identified by the Veteran, including VA treatment records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations, most recently in March 2012.  The Veteran has not asserted, and the evidence of record does not show, that the condition has increased significantly in severity since the examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013).   

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2013).  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40 , 4.45 (2013); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45 (2012); Johnson  v. Brown, 9 Vet. App. 7 (1996).

The low back disability is evaluated under the general rating formula for rating diseases and injuries of the spine (Formula). 38 C.F.R. § 4.71a , Diagnostic Code 5239 (2013). The Formula provides an evaluation of 10 percent if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The ratings apply with or without symptoms such as pain, stiffness or aching.  The Formula also provides for a separate rating for any associated objective neurologic impairment.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

A July 2009 VA examination record notes the Veteran's history of pain, stiffness, decreased motion, paresthesia, and numbness.  The Veteran denied fatigue, spasm, weakness, bowel problems, bladder problems, or erectile dysfunction.  The Veteran explained that he had moderate radicular pain approximately five times each day, each time lasting for two hours.  He reported that the pain can be exacerbated by physical activity and that during flare-ups, he experienced limited bending and lifting.  He denied incapacitation.  

Examination revealed normal gait and posture, normal muscle tone, normal musculature, negative straight leg raise, and no evidence of radicular pain on movement, ankylosis, atrophy, muscle spasm, tenderness, or guarding.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally, to include after repetition.  There was no pain on motion.  Motor and sensory functions were normal, and knee and ankle jerk were 2+ and symmetrical.  There was no evidence of peripheral nerve involvement or intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner determined the low back disability did not affect the Veteran's status as a student and only affected daily activity due to limitation of sports.  

An August 2009 VA treatment record notes the Veteran's history of chronic lower back pain with some degree of radiculopathy.  The lower back was noted to have "good" range of motion and exaggerated lordosis and pain very low in the back.  

An October 2010 VA examination record notes that knee and ankle jerk were 2+ and symmetrical, gait and posture were normal, and sensory and motor testing were normal.  

A December 2010 VA examination record notes the Veteran's history of constant low back pain caused by any movement or activity and stiffness.  He reported intermittent use of a lumbar brace.  He denied bowel or bladder problems, erectile dysfunction, numbness, paresthesia, leg or foot weakness, fatigue, decreased motion, weakness, spasm, or radiation of the pain.  He also denied incapacitating episodes.  

Examination revealed a slight limp due to a left knee condition.  Posture was normal, and there was no evidence of abnormal spinal contour, abnormal spinal musculoskeleture, or ankylosis.  There was also no evidence of spasm, abnormal movement, atrophy, guarding, tenderness, or weakness, but there was evidence of pain with motion.  Range of motion testing revealed forward flexion to 70 degrees, extension to 15 degrees with pain beginning at 10 degrees, lateral flexion to 30 degrees with pain beginning at 25 degrees bilaterally, and lateral rotation to 55 degrees without pain bilaterally.  There was objective evidence of pain after repetition but no additional limitation.  Reflexes were 1+ at the knees and 2+ at the ankles.  The findings on sensory and motor testing were normal.  The examiner determined the lumbar spine disability did not affect the Veteran's activities in school.  

A March 2012 VA examination record notes the Veteran's history of constant dull low back pain with frequent sharp pains, stiffness, and catching in the back.  He reported that he was only able to stand for 20 minutes and walk one mile.  He denied bladder or bowel impairment.  He reported working.  He did not report flare-ups which impacted the function of the spine.  Range of motion testing revealed forward flexion to 90 degrees with pain beginning at 70 degrees, extension to 20 degrees with pain beginning at 15 degrees, right lateral flexion to 35 degrees without pain, left lateral flexion to 35 degrees with pain beginning at 30 degrees, right lateral rotation to 50 degrees with pain beginning at 50 degrees, and left lateral flexion to 50 degrees without pain.  There was no additional loss of motion after repetition.  The examiner determined there were no functional loss and/or functional impairment of the spine, no neurological abnormality, and no intervertebral disc syndrome.  The examiner further determined there was no localized tenderness, pain on palpation, atrophy, guarding, or muscle spasm, and motor strength, posture, and gait were normal.  Sensory exam was normal, and reflexes were 1+ at the knees and 2+ at the ankles.  Straight leg raising was negative, and the examiner found no signs or symptoms of radiculopathy.  The examiner determined the lumbar spine disability did not impact the Veteran's ability to work.  

Based on the Board's review of the evidence, the Veteran is entitled to a 10 percent rating for the entire period of the claim pursuant to 38 C.F.R. § 4.59 and Burton based on the competent and credible evidence of at least intermittent back pain with motion.  A rating greater than 10 percent is not warranted at any point during the period of the claim, however, because the Veteran's low back disability has never resulted in limitation of forward flexion to 60 degrees or less, combined range of motion to 235 degrees or less, guarding, or spasm.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, however, and there is no evidence indicating that the functional loss ever approximates the limitation of motion required for a higher rating.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating. Although the Veteran has reported radicular pain and numbness, straight leg raise tests are consistently negative, motor and sensory tests are consistently normal, reflexes are present, and examiners have determined that there is no associated neurological deficit or intervertebral disc syndrome. Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71 , Diagnostic Codes 5235 to 5243, Note 1.

For these reasons, the Board concludes a schedular rating greater than 10 percent for the Veteran's low back disability is not warranted for any portion of the period of the claim.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back disability is manifested by pain and stiffness and resulting limitation of function.  The pain and limitation of motion associated with the low back disability have been contemplated by the rating assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's low back disability warrants a rating of 10 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


